 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAN BAILEY,                                      No. 2:18-CV-0055-KJM-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    ENLOE MEDICAL CENTER,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action for wrongful

18   termination. Pending before the court is defendant’s motion regarding plaintiff’s deposition

19   (Doc. 18). Plaintiff failed to timely participate in the meet-and-confer process for preparation

20   of a joint statement and defendant’s counsel filed a declaration and memorandum pursuant to

21   Eastern District of California Local Rule 251(d) (Doc. 19). Plaintiff filed an untimely

22   opposition (Doc. 21).

23                  The matter was originally set for hearing before the undersigned in Redding,

24   California, at 10:00 a.m. on February 13, 2019. Due to the closure of the Redding courthouse

25   on that date, the hearing did not occur. Rather than re-set the matter for another hearing, the

26   court sua sponte submits the matter on the briefs without oral argument pursuant to Eastern

27   District of California Local Rule 230(g).

28   ///
                                                       1
 1                                            I. SUMMARY

 2                  In dispute are the following issues: (1) whether defendant should be permitted

 3   to depose plaintiff for ten hours over the span of two days; and (2) whether plaintiff should be

 4   allowed to independently record the deposition proceedings. While plaintiff indicates in his

 5   opposition additional issues arose regarding attendance of plaintiff’s father and defendant’s

 6   designated representative, Ms. Linscheid, at the deposition, it appears those issues have been

 7   resolved by the parties’ agreement to allow both to attend but not to speak. It also appears the

 8   parties have resolved any dispute concerning the location of the deposition.

 9

10                                          II. DISCUSSION

11          A.      Whether Defendant Should be Permitted to Depose Plaintiff for Ten
                    Hours Over the Span of Two Days
12

13                  Pursuant to Federal Rule of Civil Procedure 30(d)(1), a deposition is limited to

14   one day of seven hours unless otherwise ordered by the court. The rule also requires the court

15   to allow additional time “if needed to fairly examine the deponent or if the deponent, another

16   person, or any other circumstance impeded or delays the examination.” Id. Defendant argues

17   the factual complexity of plaintiff’s claims for wrongful termination from employment

18   spanning ten years as well as plaintiff’s pro se status which will necessitate frequent

19   explanations require the court to allow additional time for plaintiff’s deposition. Other than

20   Rule 30(d)(1), defendant cites no authority in support of its request.
21                  Plaintiff relies on Rule 30(d)(1), arguing depositions are presumptively

22   permitted for no more than seven hours over one day. Plaintiff also argues defendant’s request

23   should be denied because defendant originally noticed plaintiff’s deposition to occur on just

24   one day. Next, plaintiff asserts defendant’s contention of factual complexity is “hyperbole”

25   given his complaint “centers around events that occurred on a single day. . . .” Finally,

26   plaintiff argues defendant’s request should be denied because defendant has not “exhausted the
27   initial discovery tools i.e. Request for Admissions, Request for Production.” Plaintiff contends

28   defendant’s current request for a ten-hour deposition over two days is made in retaliation for
                                                       2
 1   “Plaintiff standing firm on his father. . .in the deposition. . . .” According to plaintiff, allowing

 2   a ten-hour deposition over two days would be unreasonably cumulative or duplicative because

 3   the information sought can be obtained from other sources and would violate Federal Rule of

 4   Civil Procedure 26(b)(2)(C)(i). Other than this rule and Rule 30(d)(1), plaintiff cites no

 5   authority in support of his position.

 6                  In defendant’s counsel’s declaration and attached Exhibits 1 and 5, defendant

 7   indicates it is willing to hold the ten hours of deposition over two non-consecutive days to

 8   accommodate plaintiff’s work schedule. Specifically, counsel states: “Defendant has offered

 9   to conduct the second day of deposition on a weekend (or any day of the week Plaintiff

10   typically has off). . . .” In a January 18, 2019, email from plaintiff to defendant’s counsel,

11   plaintiff stated he could be available for a one-day deposition on any of the following dates:

12   February 1 through February 4, 2019, February 9 through February 11, 2019, February 25,

13   2019, and March 1, 2019. See Doc. 21-5 (Plaintiff’s Exhibit E). Given these available dates,

14   it is clear plaintiff’s work schedule does not preclude a two-day deposition over non-

15   consecutive days. Plaintiff has not provided any evidence suggesting undue burden in

16   appearing over two non-consecutive days and defendant appears willing to take plaintiff’s

17   deposition over two non-consecutive days.

18                  Defendant’s motion to allow a ten-hour deposition over two days will be

19   granted. If necessary to accommodate plaintiff’s work schedule, defendant may notice

20   plaintiff’s deposition over two non-consecutive days.
21          B.      Whether Plaintiff Should be Allowed to Independently Record the
                    Deposition Proceedings
22

23                  Defendant seeks a protective order barring plaintiff from independently

24   recording the deposition proceedings. According to defendant, Federal Rule of Civil

25   Procedure 30(b)(5)(B)-(C), (c)(1), (f)(1)-(3) permits recordings only by appropriate deposition

26   officers and imposed various custodial requirements. Defendant contends the request should
27   be granted because independent recording is not contemplated under the rules. Other than this

28   rule, defendant cites no authority in support of the position an independent unofficial recording
                                                        3
 1   is not permitted.

 2                   Plaintiff concedes “the official record will be that prepared by the official

 3   reporter in the proceeding; no contest.” Plaintiff asserts defendant’s request should

 4   nonetheless be denied because an independent recording will assist him in preparing for trial

 5   and reviewing the official transcript.

 6                   Defendant has failed to demonstrate good cause for the requested protective

 7   order. With the understanding plaintiff’s independent recording is not official and may not be

 8   introduced as evidence or cited as evidence and may only be used for his own personal

 9   purposes, defendant’s request will be denied.

10

11                                            III. CONCLUSION

12                   Accordingly, IT IS HEREBY ORDERED that:

13                   1.     Defendant’s motion (Doc. 18) for an order regarding the terms and

14   conditions of plaintiff’s deposition is granted in part and denied in part;

15                   2.     Plaintiff may depose plaintiff for a total of ten hours over two

16   consecutive or non-consecutive days; and

17                   3.     Plaintiff may independently record the deposition proceedings, but no

18   such recording may be offered into evidence or cited as evidence for any purpose at any stage

19   of this litigation.

20
21

22   Dated: February 14, 2019
                                                            ____________________________________
23                                                          DENNIS M. COTA
24                                                          UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                        4
